       Case 3:18-cr-04574-AJB Document 52 Filed 06/12/19 PageID.202 Page 1 of 6


 1
     Michael Pancer & Devin Burstein                       Pamela Robillard Mackey
 2   Cal. Bar Nos. 43602, 255389                           Colo. Bar No. 15136
 3   105 West F Street, 4th Floor                          Haddon Morgan and Foreman, P.C.
     San Diego, CA 92101-6036                              150 East 10th Street
 4   (619)236-1826                                         Denver, CO 80203
 5   Fax: (619)233-3221                                    (303)831-7364
     Email: mpancer@hotmail.com                            Fax: (303)832-2628
 6                                                         Email: pmackey@hmflaw.com
 7   Attorneys for Defendant
 8
 9                              UNITED STATES DISTRICT COURT
10                             SOUTHERN DISTRICT OF CALIFORNIA
11
     UNITED STATES OF AMERICA,                        Case No.: 18-cr-4574-AJB
12
13
                  Plaintiff,
                                                      Motion for bill of particulars.
14         v.
15                                                    August 5, 2019 at 2:00 p.m.
     WILLIAM DAVID TURLEY,
16
17                Defendant.
18
19
20
21   A.    Introduction.
22
           Meaningful notice is the foundation of due process and a fair trial. At a minimum,
23
     the government must tell the defendant specifically what he or she allegedly did to
24
25   violate the law. See Mathews v. Eldridge, 424 U.S. 319, 348 (1976) (“The essence of
26
     due process is the requirement that ‘a person in jeopardy of serious loss [be given] notice
27
28   of the case against him and opportunity to meet it.’”) (citation omitted). Here, however,

                                                  1
       Case 3:18-cr-04574-AJB Document 52 Filed 06/12/19 PageID.203 Page 2 of 6


 1   that minimal foundation is missing.

 2           Even now, as a result of the boilerplate, barebones indictment, the defense is
 3
     unsure what it is defending against. To remedy this deficiency, Mr. Turley respectfully
 4
 5   requests the Court order the government to file a bill of particulars specifying the alleged
 6   actus reus and mens rea on which it will proceed at trial. See Fed.R.Crim.P. 7(f) (“The
 7
     court may direct the government to file a bill of particulars.”).
 8
 9   B.      Relevant facts.
10
             The indictment in this case does little more than track the statute. It provides:
11
12
             On or about May 16, 2018, within the Southern District of California,
             defendant WILLIAM DAVID TURLEY, in and affecting interstate
13           commerce, did knowingly recruit, entice, harbor, transport, provide, obtain,
14           maintain, patronize, and solicit by any means a person, to wit, A.L., a minor
             (age 16), knowing and in reckless disregard of the fact that A.L. would be
15           caused to engage in a commercial sex act, knowing and in reckless disregard
16           of the fact that A.L. had not attained the age of 18 years, and having had a
             reasonable opportunity to observe A.L.; in violation of Title 18, United
17           States Code, Section 159l(a) and (b).
18
     Dckt. 1.
19
20           This leaves much to speculation, both as to the alleged misconduct and the
21
     requisite mental state. In particular, on the following elements, the prosecution’s theory
22
     remains unclear:
23
24        1. In terms of criminal conduct, did Mr. Turley allegedly recruit, entice, harbor,
25
             transport, provide, obtain, maintain, patronize, or solicit A.L.? Was it just one of
             these things, or more? And how did he do it? For example, if the government is
26           alleging solicitation or enticement, how so? What specifically did he do, and
27           when?

28

                                                    2
       Case 3:18-cr-04574-AJB Document 52 Filed 06/12/19 PageID.204 Page 3 of 6


 1        2. What was the alleged commercial sex act, and when did it happen? And did Mr.
             Turley act knowingly or with reckless disregard as to the alleged act?
 2
 3        3. Similarly, as to A.L.’s minor status, what is the alleged mens rea? Did Mr. Turley
             act knowingly, in reckless disregard, or is the government relying on a reasonable
 4           opportunity to observe?
 5
          4. What did Mr. Turley allegedly do that affected interstate commerce?
 6
 7           Resolving these questions is critical to defense preparations, but the indictment
 8
     provides no answers. Nor does the discovery solve the mystery. Thus, the defense seeks
 9
     a bill of particulars.
10
11   C.      Discussion.
12
             “A motion for a bill of particulars is appropriate where a defendant requires
13
14   clarification in order to prepare a defense. It is designed to apprise the defendant of the

15   specific charges being presented to minimize danger of surprise at trial, to aid in
16
     preparation and to protect against double jeopardy.” United States v. Long, 706 F.2d
17
18   1044, 1054 (9th Cir. 1983) (citations omitted). It is especially necessary when, as here,
19   there is a boilerplate-charging document. In such circumstances, a bill of particulars will
20
     “normally respond[] to specific questions formulated by the defendant” and “provid[e]
21
22   more detail of the facts upon which the charges are based.” United States v. Inryco, Inc.,
23
     642 F.2d 290, 295 (9th Cir. 1981).
24
25
             Moreover, because bills of particulars serves “to enable the accused to meet the

26   charges presented against him,” they “should be liberally [granted] to carry out this
27
     purpose.” United States v. O’Connor, 237 F.2d 466, 476 (2d Cir. 1956). Indeed, the
28

                                                  3
       Case 3:18-cr-04574-AJB Document 52 Filed 06/12/19 PageID.205 Page 4 of 6


 1   amendments to Rule 7(f), which eliminated “the requirement that cause be shown before

 2   a bill of particulars may be ordered, [were] ‘designed to encourage a more liberal attitude
 3
     by the courts towards bills of particulars without taking away the discretion which courts
 4
 5   must have in dealing with such motions in individual cases.’ The net result of the
 6   change seems to have been to increase the instances in which particulars are granted,
 7
     thus contributing to a desirable decline in the ‘sporting theory’ of criminal justice.”
 8
 9   United States v. Addonizio, 451 F.2d 49, 64 (3d Cir. 1971).
10
           Here too, that “desirable decline” should continue. As noted, the indictment
11
12
     leaves considerable uncertainty as to what the government will attempt to prove at trial.

13   This shortfall is apparent when viewed in the context of the Ninth Circuit’s model
14
     instructions for the charged offense. See 9th Cir. Model Crim. Instr. 8.134A.
15
16         First, the government must prove “the defendant knowingly [recruited] [enticed]
17   [harbored] [transported] [provided] [obtained] [advertised] [maintained] [patronized] [or]
18
     [solicited] a person to engage in a commercial sex act.” Id. Here, the defense does not
19
20   know which bracket or brackets the government intends to argue at trial. And whatever
21
     bracket it is, the defense is unsure of the government’s theory as to an alleged
22
     commercial sex act. Indeed, as far as the discovery reveals, there is no evidence an
23
24   alleged sex act was performed as the result of any monetary agreement or quid pro quo
25
     expectation.
26
27         Second, the government must prove, “the defendant [knew] [was in reckless

28   disregard of the fact] . . . [that the person had not attained the age of 18 years and would

                                                  4
       Case 3:18-cr-04574-AJB Document 52 Filed 06/12/19 PageID.206 Page 5 of 6


 1   be caused to engage in a commercial sex act].” Id. Here, the indictment lists both, and

 2   the alternative “reasonable opportunity to observe” in section 1591(c).         Thus, it is
 3
     unknown what theory the government will present at trial. From the defense perspective,
 4
 5   this lack of clarity is untenable. Mr. Turley’s mens rea will surely be a critical issue in
 6   dispute. Plainly, the defense needs to know what it is up against.
 7
           The third and final element is that “the defendant’s acts were [in or affecting
 8
 9   interstate or foreign commerce] [within the special maritime and territorial jurisdiction of
10
     the United States].” Id. Although the indictment makes clear the government is alleging
11
12
     “in and affecting interstate commerce,” the discovery does not reveal any plausible

13   theory. Given that all of the alleged contact between Mr. Turley and the alleged minor
14
     took place in San Diego, and that there has been no discovery showing an interstate
15
16   commerce connection, this aspect of the prosecution remains a mystery.
17         To be clear, this is not a matter of putting our heads in the sand. The defense has
18
     tried to discern the government’s theory, but to no avail. Accordingly, because, Mr.
19
20   Turley “requires clarification in order to prepare a defense,” “a bill of particulars is
21
     appropriate.” Long, 706 F.2d at 1054.
22
     D.    Conclusion.
23
24         As a result of the boilerplate indictment, the theory of prosecution remains
25
     unclear. To safeguard Mr. Turley’s Fifth and Sixth Amendment rights – as well as
26
27   prevent needless delay during trial – Mr. Turley respectfully requests the Court grant his

28

                                                  5
       Case 3:18-cr-04574-AJB Document 52 Filed 06/12/19 PageID.207 Page 6 of 6


 1   motion for a bill of particulars, and direct the government to answer the specific

 2   questions set forth above on pages 2-3.
 3
 4
 5   Dated: June 12, 2019.                          Respectfully submitted,
 6                                                  /s/ Michael Pancer & Devin Burstein
 7                                                  Law Office of Michael Pancer
                                                    105 West F Street, 4th Floor
 8
                                                    San Diego, CA 92101-6036
 9                                                  (619)236-1826
                                                    Fax: (619)233-3221
10
                                                    Email: mpancer@hotmail.com
11
12
                                                     /s/ Pamela Robillard Mackey
                                                    Haddon Morgan and Foreman, P.C.
13                                                  150 East 10th Ave
14                                                  Denver, CO 80203
                                                    (303)831-7364
15                                                  Fax: (303)832-2628
16                                                  Email: pmackey@hmflaw.com
17
18
19
20
21
22
23
24
25
26
27
28

                                               6
